Case 5:17-cv-02514-JGB-SHK Document 193-8 Filed 09/27/19 Page 1 of 4 Page ID
                                 #:2363




                   EXHIBIT 8
Case 5:17-cv-02514-JGB-SHK Document 193-8 Filed 09/27/19 Page 2 of 4 Page ID
                                 #:2364
Case 5:17-cv-02514-JGB-SHK Document 193-8 Filed 09/27/19 Page 3 of 4 Page ID
                                 #:2365
Case 5:17-cv-02514-JGB-SHK Document 193-8 Filed 09/27/19 Page 4 of 4 Page ID
                                 #:2366
